Syllabus by
ALLEN, J.
ELECTIONS
(240 V2) A constitutional requirement that all elections be by ballot does not invalidate an otherwise legal enactment providing for the use of voting machines in elections. The term “ballot” designates a method of conducting elections which will insure secrecy, as distinguished., from open or viva-voce voting. (State, ex rel. Karlinger, v. Board of Deputy State Supervisors of Elections, 80 Ohio St., 471, overruled).
MUNICIPAL CORPORATIONS
(360 C2) A charter city is not authorized, under Section 3 of Article XVIII of the Ohio Constitution to prescribe a method of conducting state and county elections.
Marshall, CJ, Kinkade, Matthias and Day, JJ, concur. Robinson and Jones, JJ, concur in proposition 2 of the syllabus and in .the judgment.